Case: 21-50168     Document: 00516003599         Page: 1     Date Filed: 09/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 7, 2021
                                  No. 21-50168                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gustavo Adolfo Lopez-Reynoso,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:16-CR-77-1


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Gustavo Adolfo Lopez-Reynoso appeals the district court’s denial of
   his motion for reconsideration of the denial of his motion for compassionate
   release under 18 U.S.C. § 3582(c)(1)(A)(i). His notice of appeal is untimely




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50168      Document: 00516003599          Page: 2    Date Filed: 09/07/2021




                                    No. 21-50168


   because it was filed 34 days after entry of the underlying order. See Fed.
   R. App. P. 4(b)(1)(A)(i).
          The Government moves to dismiss the appeal based on the untimely
   notice of appeal and, alternately, moves for an extension of time to file its
   brief. The Rule 4(b) time limit, although not jurisdictional, is mandatory.
   United States v. Hernandez-Gomez, 795 F.3d 510, 511 (5th Cir. 2015); see also
   Manrique v. United States, 137 S. Ct. 1266, 1272 (2017).
          A district court may extend the time to file a notice of appeal for 30
   days based on a finding of excusable neglect or good cause. Fed. R. App.
   P. 4(b)(4). Lopez-Reynoso’s notice of appeal, filed within this 30-day
   period, is construed as a motion for an extension of time based on excusable
   neglect. See United States v. Golding, 739 F.2d 183, 184 (5th Cir. 1984).
          Accordingly, this case is REMANDED to the district court for the
   limited purpose of determining whether there is excusable neglect or good
   cause to warrant an extension of time. Upon making this finding, the district
   court shall promptly return the case to this court for further proceedings. The
   Government’s motion to dismiss or, alternately, for an extension of time to
   file its brief, is CARRIED WITH THE CASE.




                                         2